Exhibit 10.2

 

November 19, 2020

 

Cascade Acquisition Corp.
1900 Sunset Harbour Dr., Suite 2102
Miami Beach, Florida 33139

 

Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010

 

Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Cascade Acquisition Corp., a Delaware corporation (the “Company”)
and Credit Suisse Securities (USA) LLC and Morgan Stanley & Co. LLC, as
representatives (the “Representatives”) of the several underwriters named in
Schedule A thereto (the “Underwriters”), relating to an underwritten initial
public offering (the “IPO”) of the Company’s units (the “Units”), each unit
comprised of one share of the Company’s Class A common stock, par value $0.0001
per share (the “Common Stock”), and one-half of one redeemable warrant, each
whole warrant exercisable for one share of Common Stock. Certain capitalized
terms used herein are defined in paragraph 12 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him or her, whether acquired before, in or after the IPO, in favor of
such Business Combination.

 

2. In the event that the Company does not complete a Business Combination within
the time period, including any extension, set forth in the Company’s amended and
restated certificate of incorporation, as the same may be further amended from
time to time (the “Charter”), the undersigned will, as promptly as possible,
take all necessary actions to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible,
but not more than 10 business days thereafter, redeem the IPO Shares, at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including interest earned on the funds held in the Trust
Account and not previously released to the Company to pay its tax obligations,
if any (less up to $100,000 of interest to pay dissolution expenses), divided by
the number of the then outstanding IPO Shares, which redemption will completely
extinguish public stockholders’ rights as stockholders (including the right to
receive further liquidation distributions, if any), and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining stockholders and the Company’s board of directors, liquidate
and dissolve, subject in each case to the Company’s obligations under Delaware
law to provide for claims of creditors and the requirements of other applicable
law. The undersigned hereby waives any and all right, title, interest or claim
of any kind in or to any distribution of the Trust Account and any remaining net
assets of the Company as a result of such liquidation with respect to the
Founder Shares owned by the undersigned. However, if any of the undersigned have
acquired IPO Shares in or after the IPO, they will be entitled to liquidating
distributions from the Trust Account with respect to such IPO Shares in the
event that the Company does not complete a Business Combination within the time
period set forth in the Charter. The undersigned acknowledges and agrees that
there will be no distribution from the Trust Account with respect to any
warrants, all rights of which will terminate on the Company’s liquidation.

 



 

 

 

3. The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, which is a member of the Financial
Industry Regulatory Authority, or an independent accounting firm that such
Business Combination is fair to the Company’s unaffiliated stockholders from a
financial point of view.

 

4. None of the undersigned, any member of the family of any of the undersigned,
or any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment from the Company prior to, or for
services rendered in order to effectuate, the completion of the Business
Combination; provided that the Company shall be allowed to make the payments set
forth in the Registration Statement adjacent to the caption “Prospectus
Summary-The Offering-Limited payments to insiders.”

 

5. (a) The undersigned agrees not to Transfer the Founder Shares (or any shares
of Common Stock issuable upon conversion thereof) (except to certain permitted
transferees as described in the Registration Statement or herein) (the “Lockup”)
until the earlier to occur of: (1) one year after the completion of the
Company’s initial Business Combination or (2) subsequent to the Company’s
initial Business Combination, (x) if the last reported sale price of Common
Stock equals or exceeds $12.00 per share (as adjusted for stock splits, stock
capitalizations, reorganizations, recapitalizations and the like) for any 20
trading days within any 30-trading day period commencing at least 150 days after
the Company’s initial Business Combination or (y) the date on which the Company
completes a liquidation, merger, capital stock exchange or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of common stock for cash, securities or other property.

 

(b) Notwithstanding the provisions set forth in paragraphs 5(a) and 5(c), during
the period commencing on the effective date of the Underwriting Agreement and
ending 180 days after such date, the undersigned will not, without the prior
written consent of the Representatives pursuant to the Underwriting Agreement,
(i) sell, offer to sell, contract or agree to sell, hypothecate, pledge, hedge
or otherwise dispose of or agree to dispose of (or enter into any transaction
that is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Securities and Exchange
Commission (the “SEC”) in respect of, or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended, (the “Exchange
Act”) and the rules and regulations of the SEC promulgated thereunder with
respect to, any Units, shares of Common Stock, Founder Shares or warrants or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock owned by it, him or her, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Units, shares of Common Stock, Founder Shares,
warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of Common Stock owned by it, him or her, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction,
including the filing of a registration statement, specified in clause (i) or
(ii). The provisions of this paragraph will not apply (i) to the transfer of
Founder Shares to any independent director appointed or elected to the Company’s
board of directors before or after the IPO or (ii) if the release or waiver is
effected solely to permit a transfer not for consideration and, in each case the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

 

(c) The undersigned agrees not to Transfer any Private Placement Warrants,
Working Capital Warrants, or Extension Loan Warrants (or shares of Common Stock
issued or issuable upon the exercise of such warrants), until 30 days after the
completion of the Company’s initial Business Combination.

 



2

 

 

(d) Notwithstanding the provisions set forth in paragraphs 5(a) and (c),
Transfers by the undersigned of the Founder Shares, Private Placement Warrants,
Working Capital Warrants, and Extension Loan Warrants and shares of Common Stock
issued or issuable upon the exercise of the Private Placement Warrants, Working
Capital Warrants, and Extension Loan Warrants, or conversion of the Founder
Shares are permitted (i) to the Company’s officers or directors, any affiliates
or family members of any of the Company’s officers or directors, to Cascade
Acquisition Holdings LLC, a Delaware limited liability company (the “Sponsor”),
any members of the Sponsor or their affiliates, any affiliates of the Sponsor,
or any employees of such affiliates; (ii) in the case of an individual, by gift
to a member of the individual’s immediate family or to a trust, the beneficiary
of which is a member of one of the individual’s immediate family, an affiliate
of such person or to a charitable organization; (iii) in the case of an
individual, by virtue of laws of descent and distribution upon death of the
individual; (iv) in the case of an individual, pursuant to a qualified domestic
relations order; (v) by private sales or transfers made in connection with the
completion of the Business Combination at prices no greater than the price at
which the Founder Shares, Private Placement Warrants, Working Capital Warrants,
and Extension Loan Warrants, or shares of Common Stock, as applicable, were
originally purchased; (vi) by virtue of the Sponsor’s organizational documents
upon liquidation or dissolution of the Sponsor; (vii) to the Company for no
value for cancellation in connection with the completion of the Business
Combination; (viii) in the event of the Company’s liquidation prior to the
completion of a Business Combination; or (ix) in the event of completion of a
liquidation, merger, share exchange or other similar transaction which results
in all of the Company’s stockholders having the right to exchange their shares
of Common Stock for cash, securities or other property subsequent to the
completion of a Business Combination; provided, however, that in the case of
clauses (i) through (vii) these permitted transferees must enter into a written
agreement agreeing to be bound by the restrictions herein. For the avoidance of
doubt, the transfers of Founder Shares, Private Placement Warrants, Working
Capital Warrants, and Extension Loan Warrants, and shares of Common Stock issued
or issuable upon the exercise of the Private Placement Warrants, Working Capital
Warrants, and Extension Loan Warrants, or conversion of the Founder Shares shall
be permitted regardless of whether a filing under Section 16(a) of the Exchange
Act shall be required or shall be voluntarily made with respect to such
transfers.

 

(e) The undersigned acknowledges and agrees that if, in order to complete any
Business Combination, the holders of Founder Shares or Private Placement
Warrants are required to contribute back to the capital of the Company a portion
of any such securities to be cancelled by the Company or transfer any such
securities to third parties, the undersigned will contribute back to the capital
of the Company or transfer to such third parties, at no cost, a proportionate
number of Founder Shares or Private Placement Warrants, as applicable, pro rata
with the other holders of Founder Shares or Private Placement Warrants, as
applicable.

 

6. Each Insider hereby agrees and acknowledges that: (i) the Underwriters and
the Company would be irreparably injured in the event of a breach by such
Insider of his or her obligations under paragraphs 1, 2, 3, 4, 5, 7, 10 and 11
of this Letter Agreement (ii) monetary damages may not be an adequate remedy for
such breach and (iii) the non-breaching party shall be entitled to seek
injunctive relief, in addition to any other remedy that such party may have in
law or in equity, in the event of such breach.

 

7. In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

8. The undersigned agrees to be a director or officer of the Company, as
applicable, until the earlier of the completion by the Company of an initial
Business Combination, the liquidation of the Company, or his or her removal,
death or incapacity. In the event of the removal or resignation of the
undersigned as a director or officer (as applicable), the undersigned agrees
that he or she will not, prior to the completion of the Business Combination,
without the prior express written consent of the Company, (i) use for the
benefit of the undersigned or to the detriment of the Company or (ii) disclose
to any third party (unless required by law or governmental authority), any
information regarding a potential target of the Company that is not generally
known by persons outside of the Company, the Sponsor, or their respective
affiliates. The undersigned’s biographical information previously furnished to
the Company and the Representatives is true and accurate in all material
respects, does not omit any material information with respect to the
undersigned’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933, as amended. The undersigned’s FINRA Questionnaire
previously furnished to the Company and the Representatives is true and accurate
in all material respects. The undersigned represents and warrants that:

 

(a) He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 



3

 

 

(b) He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

(c) He or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

9. The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

10. The undersigned hereby waives his or her right to exercise redemption rights
with respect to any of the Company’s shares of Common Stock owned or to be owned
by the undersigned, directly or indirectly, whether such shares be part of the
Founder Shares or IPO Shares, and agrees that he or she will not seek redemption
with respect to such shares (or sell such shares to the Company in any tender
offer) in connection with any stockholder vote to approve (x) a Business
Combination or (y) an amendment to the Charter that would affect the substance
or timing of the Company’s obligation to allow redemption in connection with the
Business Combination or to redeem 100% of the shares of Common Stock if the
Company has not completed a Business Combination within the time period set
forth in the Charter.

 

11. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Section 9.2(d) of the Charter prior to the completion of a Business
Combination unless the Company provides public stockholders with the opportunity
to redeem their shares of Common Stock upon such approval in accordance with
such Section 9.2(d) thereof.

 

12. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 



4

 

 

13. As used herein, (i) a “Business Combination” shall mean a merger, stock
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean all of the Class
B common stock of the Company, par value $0.0001 per share, acquired by an
Insider prior to the IPO; (iv) “IPO Shares” shall mean the shares of Common
Stock issued in the Company’s IPO; (v) “Private Placement Warrants” shall mean
the warrants that are being sold privately by the Company simultaneously with
the consummation of the IPO; (vi) “Working Capital Warrants” shall mean the
warrants that may be issued in connection with financing the Company’s
transaction costs in connection with a Business Combination; (vii) “Extension
Loan Warrants” shall mean the warrants that may be issued in connection with an
extension of the period of time the Company has to consummate a Business
Combination as set forth in the Charter (viii) “Transfer” shall mean the (a)
sale of, offer to sell, contract or agreement to sell, hypothecate, pledge,
grant of any option to purchase or otherwise dispose of or agreement to dispose
of, directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Exchange Act, and the rules and
regulations of the Commission promulgated thereunder with respect to, any
security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b); (ix) “Trust Account”
shall mean the trust account into which the net proceeds of the Company’s IPO
and a portion of the proceeds from the sale of the Private Placement Warrants
will be deposited; and (x) “Registration Statement” means the Company’s
registration statement on Form S-1 (SEC File No. 333-249354) filed with the SEC,
as amended.

 

14. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

15. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render any Underwriter a representative of, or a fiduciary with respect to, the
Company, its stockholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

 

16. This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the completion of a Business
Combination and (ii) the liquidation of the Company; provided, that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 



5

 

 

Sincerely,         By: /s/ Jay Levine   Name of Insider: Jay Levine         By:
/s/ Daniel Hirsch   Name of Insider: Daniel Hirsch         By: /s/ Gene Weil  
Name of Insider: Gene Weil           By: /s/ Clayton Deutsch   Name of Insider:
Clayton Deutsch         By: /s/ Julia Gouw   Name of Insider: Julia Gouw        
By: /s/ Roy A. Guthrie   Name of Insider: Roy A. Guthrie         By: /s/ Kevin
Ryan   Name of Insider: Kevin Ryan

 



 

 

 



Acknowledged and Agreed:         CASCADE ACQUISITION CORP.         By: /s/
Daniel Hirsch   Name:  Daniel Hirsch   Title: Chief Financial Officer and Chief
Operating Officer

 

 

 

 

